      Case 1:13-cv-01835-RGA Document 1271 Filed 01/16/20 Page 1 of 3 PageID #: 78036

,,•

                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE

           TQ DELTA, LLC,                      )
                                               )
                          Plaintiff,           )    C.A. No. 13-cv-1835-RGA
                                               )
           V.                                  )
                                               )
           2WIRE, INC.,                        )
                                               )
                          Defendant.           )



                                           VERDICT FORM
     Case 1:13-cv-01835-RGA Document 1271 Filed 01/16/20 Page 2 of 3 PageID #: 78037

,,


              We, the jury, unanimously answer the questions submitted as follows:


                                           PART I: INFRINGEMENT

         1.   Has TQ Delta proven by a preponderance of the evidence that 2Wire infringed Claim 17
              of the '881 Patent, by making, selling, and/or offering to sell its product model nos. 5168N,
              5168NV, and 5268AC?

                   Answer this question by checking either "Yes" or "No."

                   Checking "Yes" below indicates a finding for TQ Delta.
                   Checking "No" below indicates a finding for 2Wire.


                                     Yes /                                 No

         2.   Has TQ Delta proven by a preponderance of the evidence that 2Wire infringed Claim 18
              of the '881 Patent, by making, selling, and/or offering to sell its product model nos. 5168N,
              5168NV, and 5268AC?

                   Answer this question by checking either "Yes" or "No."

                   Checking "Yes" below indicates a finding for TQ Delta.
                   Checking "No" below indicates a finding for 2Wire.


                                     Yes    V                              No



                                            PART II: INVALIDITY

         3.   Has 2Wire proven by clear and convincing evidence that Claim 17 of the '881 patent is
              invalid as being anticipated by U.S. Patent No. 6,222,858 ("Counterman")?

                   Answer this question by checking either "Yes" or "No."

                   Checking "Yes" below indicates a finding for 2Wire.
                   Checking "No" below indicates a finding for TQ Delta.


                                     Yes                                   No ✓
        . . 1:13-cv-01835-RGA Document 1271 Filed 01/16/20 Page 3 of 3 PageID #: 78038
     ' Case
       ~




-~


           4.      Has 2Wire proven by clear and convincing evidence that Claim 18 of the '881 patent is
                   invalid as being anticipated by U.S. Patent No. 6,222,858 ("Counterman")?

                         Answer this question by checking either "Yes" or "No."

                         Checking "Yes" below indicates a finding for 2Wire.
                         Checking "No" below indicates a finding for TQ Delta.


                                         Yes                                   No ✓

                                                SIGNATURE BLOCK

                   We, the jury, unanimously return this Verdict Form as our verdict in the case:


            Date     I   I/    I
                           (_p 20




                                                           3
